Case 2:10-cv-00258-JRG Document 941 Filed 06/21/19 Page 1 of 12 PageID #: 27081



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  RMAIL LIMITED ET AL.,                            §
                                                   §
                 Plaintiffs,                       §
                                                   §
  v.                                               §
                                                   §
  AMAZON.COM, INC., PAYPAL, INC.,                  §    CIVIL ACTION NO. 2:10-CV-00258-JRG
  SOCIETY FOR WORLDWIDE                            §    (Lead Case)
  INTERBANK FINANCIAL                              §
  TELECOMMUNICATION SCRL (SWIFT),                  §
                                                   §
  DOCUSIGN, INC.,                                       CIVIL ACTION NO. 2:11-CV-00299-JRG
                                                   §
                                                        (Member Case)
                                                   §
                                                   §
  RIGHT SIGNATURE, LLC, FARMERS                         CIVIL ACTION NO. 2:11-CV-00300-JRG
                                                   §
  GROUP, INC., FARMERS INSURANCE                        (Member Case)
                                                   §
  COMPANY, INC.,
                                                   §
  ADOBE SYSTEMS INCORPORATED,                      §    CIVIL ACTION NO. 2:11-CV-00325-JRG
  ECHOSIGN, INC.,                                  §    (Member Case)
                                                   §
                 Defendants.                       §

                                             ORDER
        The Court held a Pretrial Conference in the above-captioned matters on June 17, 2019 (“the

 Pretrial Conference”) to address the pretrial motions and motions in limine (“MIL”) filed by

 Plaintiffs RPost Holdings, Inc., RPost Communications Limited, and RMail Limited (“RPost”)

 and Defendants DocuSign, Inc. (“DocuSign”), Adobe, Inc. and EchoSign, Inc. (collectively,

 “Adobe”), and ShareFile, LLC f/k/a RightSignature, LLC (“RightSignature”). (Dkt. No. 934). This

 Order memorializes the Court’s rulings as announced into the record. This Order summarizes the

 Court’s rulings during the Pretrial Conference, and does not limit or constrain the Court’s rulings

 from the bench. Accordingly, it is hereby ORDERED as follows:
Case 2:10-cv-00258-JRG Document 941 Filed 06/21/19 Page 2 of 12 PageID #: 27082



 I.       Pretrial Motions1

          Plaintiffs’ Motion to Strike Portions of the Expert Report of Dr. Edward Tittel

 (Dkt. No. 714) was GRANTED. (See Dkt. No. 934 at 26:21–27:8). The Court STRUCK any

 reference to non-infringing alternatives in Dr. Tittel’s report.

          DocuSign’s Motion to Preclude Plaintiffs from Accusing DocuSign’s Embedded Signing

 Service of Infringement and to Strike Portions of the Infringement Expert Report of Dr. Kevin C.

 Almeroth (Dkt. No. 718) was DENIED.

          Defendants’ Motion for Summary Judgment of Non-Infringement of All Asserted Claims

 (Dkt. No. 720) was DENIED.

          Plaintiffs’ Corrected Motion to Strike Portions of the Expert Report of Dr. Markus

 Jakobsson (Dkt. No. 725) was DENIED based on Defendant Adobe’s representations at the

 Pretrial Conference. Adobe agreed that it would not allege a noninfringement defense based on the

 claim that Adobe’s products practice the prior art:

          THE COURT: I understand your argument, counsel. What I’d like to ask you is can
          you commit to this Court that you’re not going to try to argue or present evidence
          that the jury should consider the prior art on the issue of infringement?

          MR. CASAMIQUELA: Certainly, Your Honor. I can commit to that.

          THE COURT: That this—this testimony is going to be limited to what from both
          sides of the case really is the plain and ordinary meaning of these terms?

          MR. CASAMIQUELA: Correct.

          THE COURT: As understood by a person of ordinary skill in the art?

          MR. CASAMIQUELA: Correct.


 1
   The parties voluntarily withdrew a number of disputes in response to the Court’s order partially granting summary
 judgment to Defendants (Dkt. No. 912) and because of the Court’s finding that the “remaining dispositive motions,
 motions in limine, and disputed exhibits are excessive” in number (Dkt. No. 924). (See also Dkt. Nos. 915, 923, 931)
 (identifying narrowed disputes). As the Court explained at the Pretrial Conference, “[a]ny specific portions that might
 be in the briefing that are not specifically addressed by the Court are denied as moot.” (Dkt. No. 934 at 34:3–10).

                                                           2
Case 2:10-cv-00258-JRG Document 941 Filed 06/21/19 Page 3 of 12 PageID #: 27083



 (Dkt. No. 934 at 33:2–15). The Court expressly relies on these representations as a basis for its

 decision. See Gabarick v. Laurin Mar. (Am.) Inc., 753 F.3d 550, 553 (5th Cir. 2014) (citing New

 Hampshire v. Maine, 532 U.S. 742, 749 (2001)) (noting that parties will be judicially estopped

 from contradicting representations made to—and relied upon by—a court).

         Plaintiffs’ Motion to Strike Portions of the Expert Report of Nisha M. Mody (Dkt. No. 726)

 was GRANTED. (See Dkt. No. 934 at 34:11–35:1). The Court STRUCK any reference to non-

 infringing alternatives in Dr. Mody’s report.

         DocuSign’s Daubert Motion to Exclude the Opinions of Dr. Keith Ugone (Dkt. No. 727)

 was WITHDRAWN. (See Dkt. No. 931 at 2; see also Dkt. No. 934 at 148:22–155:23). The parties

 agreed to address all objections under Daubert to the supplemental damages reports served by Dr.

 Keith Ugone pursuant to this Court’s prior order granting partial summary judgment (Dkt. No.

 912). (See Dkt. No. 934 at 148:22–155:23).

         Defendant Sharefile, LLC’s f/k/a RightSignature’s Motion to Strike Portions of Dr. Kevin

 Almeroth’s Expert Report on Infringement (Dkt. No. 728) was GRANTED-IN-PART and

 DENIED-IN-PART. The Court GRANTED the Motion as to the portions of Dr. Almeroth’s

 report which relied on source code that was not disclosed in accordance with Patent Rule 3-1(g).

 Accordingly, the Court ORDERS that Dr. Almeroth may not provide any opinions which are

 expressly based on undisclosed source code or that necessarily rely on undisclosed source code.

 However, this Order does not preclude Dr. Almeroth from testifying to an opinion if Dr.

 Almeroth’s report explicitly identifies a basis for such opinion that is independent of source code.

 RightSignature has not clearly identified the scope of content which it seeks to have stricken, nor

 is such scope readily discernable from the excerpted reports submitted by the parties.2


 2
  RightSignature’s initial motion did not identify any portion of Dr. Almeroth’s report which relied upon undisclosed
 source code to prove a disputed claim limitation. (Dkt. No. 728) (identifying only narrative description paragraphs

                                                          3
Case 2:10-cv-00258-JRG Document 941 Filed 06/21/19 Page 4 of 12 PageID #: 27084



          The Court ORDERS the parties to submit a joint report identifying what content in Dr.

 Almeroth’s report should be stricken based on the foregoing instructions in this Order. To the

 extent the parties do not agree, their competing proposals shall be alternatingly set forth in a

 highlighted version of Dr. Almeroth’s report, wherein the parties’ competing proposals for stricken

 material are reflected by different highlighting colors. The parties may also include a concise 3

 statement explaining the basis for each dispute in joint report. The parties are ORDERED to

 submit such proposals no later than three calendar days from the issuance of this Order.

          The motion was DENIED in all other respects.

          DocuSign’s Motion to Strike Portions of the Infringement Expert Report of Dr. Kevin C.

 Almeroth (Dkt. No. 729) was DENIED.

          Defendant Sharefile, LLC’s f/k/a RightSignature’s Daubert Motion to Exclude Testimony

 from Keith Ugone’s Expert Report Relating to Damages (Dkt. No. 730) was WITHDRAWN.

 (See Dkt. No. 931 at 2; see also Dkt. No. 934 at 148:22–155:23). The parties agreed to address all

 objections under Daubert to the supplemental damages reports served by Dr. Keith Ugone

 pursuant to this Court’s prior order granting partial summary judgment (Dkt. No. 912). (See Dkt.

 No. 934 at 148:22–155:23).

          RPost’s Motion for Leave to Serve Third Amended Exhibit List as to Adobe Defendants

 (Dkt. No. 926) was CARRIED. The Court ORDERED the parties to meet and confer over a




 instead of paragraphs addressed to claim limitations). For the first time in reply, RightSignature listed a number of
 exemplary paragraphs which rely partially on undisclosed source code and partially on other, properly disclosed
 material. (Dkt. No. 811 at 4); (see also Dkt. No. 811-2 at 117–118 ¶ 328) (highlighting two footnotes, nn.288 and 290,
 out of six total footnotes as relying on undisclosed source code, and failing to state whether RightSignature requests
 the preceding sentences to be stricken in addition to the footnotes); (see also id. at 112 ¶ 296) (seeking to strike
 footnote n.268 that cites to “Paragraphs 75-78, 211-219” even though RightSignature only contends that paragraphs
 77 and 215–19 impermissibly discuss source code, and where paragraphs 211–13 appear to furnish support for the
 sentence preceding n.268).
 3
   The parties may include no more than three sentences per side per dispute—i.e., each dispute summary should not
 exceed six sentences.

                                                           4
Case 2:10-cv-00258-JRG Document 941 Filed 06/21/19 Page 5 of 12 PageID #: 27085



 narrowed list of additional exhibits which RPost may serve upon the Adobe Defendants.

 (Dkt. No. 934 at 157:19–158:21). RPost and Adobe are ORDERED to submit a joint notice

 indicating the resolution of this dispute within five calendar days of the issuance of this Order.

 II.     Motions in Limine

         A.      Joint Motions in Limine (Dkt. No. 855)

         Joint MIL No. 1: Attorneys’ Compensation and Prior Representation, Changes in Counsel,

 History with the Eastern District of Texas.

         The parties will note introduce any reference, evidence, testimony (including expert

 testimony), arguments regarding, or inquiries attempting to elicit testimony regarding the times

 and circumstances under which the parties employed their current and prior attorneys; any party’s

 change in litigation counsel in this case or prior cases and the reason for changing law firms; any

 inference that a party has been improperly influenced into pursuing this case or prior cases by its

 current or prior counsel; the fee basis of any party’s current or prior attorneys’ representation; who

 is paying or has paid expenses in connection with this case or prior litigations; litigation counsel’s

 role in prior litigations involving any of the current parties; and any personal history with the

 Eastern District (e.g., track record litigating cases in the District or relatives who have held

 positions in the District).

         The motion in limine was GRANTED by agreement of the Parties.

         Joint MIL No. 2: Popularity of the Eastern District of Texas as a Venue for Patent Holders.

         The Defendants will not introduce any reference, evidence, testimony (including expert

 testimony), arguments regarding, or inquiries attempting to elicit testimony regarding the Eastern

 District of Texas or any of its divisions or cities therein as a popular venue for patent holders.

         The motion in limine was GRANTED by agreement of the Parties.



                                                   5
Case 2:10-cv-00258-JRG Document 941 Filed 06/21/19 Page 6 of 12 PageID #: 27086



        Joint MIL No. 3: Discovery Disputes.

        The Parties may not make any references, evidence, suggestion, testimony, or elicitation

 of any testimony that the other party failed to produce or retain relevant documents or the timing

 of such productions, or otherwise discuss discovery disputes or obligations.

        The motion in limine was GRANTED by agreement of the Parties.

        Joint MIL No. 4: Slurs, Irrelevant Labels, and Ethnic Stereotypes.

        a. No party shall offer any testimony, evidence, argument, insinuation, reference, or

 assertion denigrating, disparaging, touting, exalting, or commenting unnecessarily on the

 nationality, ethnicity, national origin, or place of residence of a party or witness, or otherwise

 differentiating the nationality, ethnicity, national origin, or place of residence of a party or witness

 from the United States.

        b. No party shall disparage any witness on the basis of the witness’s native language or the

 witness’s choice to testify in the witness’s native language.

        c. RPost shall not denigrate Defendants, such as painting a “David and Goliath” scenario,

 or analogizing patent infringement to theft, and the like.

        The motion in limine was GRANTED by agreement of the Parties.

        Joint MIL No. 5: Jury Consultants, Shadow Juries, and Focus Groups.

        The parties will not introduce any references, evidence, testimony (including expert

 testimony), arguments regarding, or inquiries attempting to elicit testimony regarding jury

 consultants, trial consultants, shadow or mock juries, or focus groups before or during trial.

        The motion in limine was GRANTED by agreement of the Parties.

        Joint MIL No. 6: The RPost-Zix Memorandum of Understanding.




                                                    6
Case 2:10-cv-00258-JRG Document 941 Filed 06/21/19 Page 7 of 12 PageID #: 27087



        The Defendants will not introduce any references, evidence, testimony (including expert

 testimony), arguments regarding, or inquiries attempting to elicit testimony regarding the

 Memorandum of Understanding between RPost Holdings, RPost International, RMail and Zix

 Corporation, signed February 21, 2013. This MIL applies only to the Memorandum of

 Understanding and not any other evidence related to Zix.

        The motion in limine was GRANTED by agreement of the Parties.

        Joint MIL No. 7: Experts’ Prior Retention by Parties’ Counsel.

        The parties will not introduce any references, evidence, testimony (including expert

 testimony), arguments regarding, or inquiries attempting to elicit testimony regarding experts

 previously working for any party’s current or prior outside litigation counsel in other cases. This

 includes any reference to whether a party’s expert witness was previously considered for retention

 by, was retained by, or is currently retained by the opposing party’s counsel.

        The motion in limine was GRANTED by agreement of the Parties.

        Joint MIL No. 8: Criticism or Glorification of the USPTO.

        The parties are precluded from glorifying or disparaging of the USPTO or the examiners

 that work at the USPTO. This shall not limit either party from referring to the statements made in

 the video provided by the Federal Judicial Center entitled, “The Patent Process: An Overview for

 Jurors.”

        The motion in limine was GRANTED by agreement of the Parties.

        Joint MIL No. 9: Reference to Priority Dates of the Asserted Patents.

        a. Defendants are prohibited from making any statements that the inventions claimed in

 the asserted patents were conceived or reduced to practice after the filing date of the patent




                                                  7
Case 2:10-cv-00258-JRG Document 941 Filed 06/21/19 Page 8 of 12 PageID #: 27088



 applications of the asserted patents. This agreement in no way relieves or otherwise affects the

 parties’ burdens of proof regarding the priority or effective filing date.

          b. RPost is prohibited from making any statements that the asserted patents were conceived

 or otherwise entitled to an earlier conception date than the earliest priority date alleged for each

 patent (i.e., August 28, 1995 for the ’219 and ’334 patents, July 28, 1999 of the ’372 patent, and

 November 26, 2002 for the ’624 patent).

          The motion in limine was GRANTED by agreement of the Parties.

          Joint MIL No. 10: Non-Accused Parties.

          The parties may not introduce any references, evidence, testimony (including expert

 testimony), arguments regarding, or inquiries attempting to elicit testimony suggesting that other

 parties (including but not limited to defendants in other pending RPost litigations, distributors,

 customers, and end-users) infringe or do not infringe the asserted patents.

          The motion in limine was GRANTED by agreement of the Parties.

          Joint MIL No. 11: Inflammatory Explanations of the Burden of Proof.

          The parties are precluded from comparing or referring to the burden of proof regarding

 invalidity to other areas of law (e.g., adoption law, civil commitment). The Court will instruct the

 jury on the burdens of proof.

          The motion in limine was GRANTED by agreement of the Parties.

          B.       RPost’s Motions in Limine (Dkt. No. 886)

          RPost’s MIL No. 1–3:4 Preclude reference to the following: 1. Prior Suits Filed in

 California State Court by Kenneth Barton against RPost; 2. Bankruptcy Proceedings Involving



 4
   The parties argued these motions in limine together because they embrace overlapping subject matter (i.e., the
 misconduct of RPost’s executives) and rise or fall on overlapping bases (i.e., the credibility of the testimony to be
 given by RPost’s executives). Accordingly, the Court addresses these motions as a single group.

                                                          8
Case 2:10-cv-00258-JRG Document 941 Filed 06/21/19 Page 9 of 12 PageID #: 27089



 RPost, Mr. Khan, or Dr. Tomkow; 3. Shareholder Derivative Suit Filed by Thomas Burke and

 126736 Canada, Inc.

       The motion in limine was GRANTED-IN-PART and DENIED-IN-PART. The Court

 GRANTED the motion with respect to the following:

           •   Derivative Suits. Defendants may not reference the existence or contents of the
               shareholder derivative suits against any RPost corporate entity or officer, including
               without limitation: Burke v. Secure Messaging Systems Bermuda, No. 2:16-cv-
               00575-SJO-RAO (C.D. Cal.); Burke v. Khan, No. 2:13-ap-1773-WB (Bankr. C.D.
               Cal.); and Burke v. Tomkow, No. 2:13-ap-1774-WB (Bankr. C.D. Cal.). (Dkt. No.
               934 at 179:24–25).
           •   Settlement Agreements Generally. Defendants may not reference the existence
               or contents of the settlement agreements reached between Kenneth Barton and any
               RPost corporate entity or officer. (Dkt. No. 934 at 179:3–7).
           •   Bankruptcy Proceedings Generally. Except as described below, Defendants may
               not reference the existence of the bankruptcy proceedings involving any RPost
               corporate entity or officer. (Dkt. No. 934 at 179:8–12).
           •   Prior Court Findings and Proceedings Generally. Except as described below,
               Defendants may not reference the existence or contents of California state court
               litigation against any RPost corporate entity or officer, including without limitation:
               Barton v. RPost Int’l Ltd., No. YC061581 (Aug. 3, 2012) (“the California Fraud
               Suit”). (Dkt. No. 934 at 180:14–18).
       The Court DENIED the motion with respect to the following:

           •   RPost Stock Value. Defendants may inquire into the representations made by
               RPost corporate entities and officers including RPost CEO Zafar Khan and RPost
               CTO Terrance Tomkow about the value of RPost stock, including representations
               that RPost’s stock was “worthless” or worth $0 per share. Defendants may, where
               applicable, discuss the fact that such representations were made under oath or under
               penalty of perjury. Defendants may not otherwise discuss the underlying litigation
               contexts in which such representations were made, and may not introduce extrinsic
               evidence therefrom. (Dkt. No. 934 at 179:13–23).
           •   Fraud Liability. Defendants may discuss the fact that Mr. Khan and Dr. Tomkow
               were accused of and found civilly liable for fraud in the California Fraud Suit.
               Defendants may not introduce the court’s opinion from the California Fraud Suit or
               any other extrinsic evidence therefrom. (Dkt. No. 934 at 180:1–9).
           •   Fraud Liability Basis. Defendants may discuss the basis for the California Fraud
               Suit’s finding of fraud only to the following extent: Defendants may discuss the
               trial court’s finding that Mr. Khan and Dr. Tomkow “retroactively created and
               modified corporate resolutions” that were fraudulent. Defendants may not
               introduce the court’s opinion from the California Fraud Suit or any other extrinsic
               evidence therefrom. (Dkt. No. 934 at 180:1–9).

                                                 9
Case 2:10-cv-00258-JRG Document 941 Filed 06/21/19 Page 10 of 12 PageID #: 27090



           The Court further ORDERED Defendants to “consult with the Court in advance of going

 into” any of those three areas, and to proffer “specific, targeted questions and areas of inquiry”

 which the Court will “either approve or disapprove.” (Dkt. No. 934 at 181:8–182:3). Such

 conferences must occur “outside of the presence of the jury” to give the Court an opportunity to

 address concerns about the examination Defendants intend to offer. Id.

           RPost’s MIL No. 6: Invalidity or Non-Infringement of the ’219 Patent from the Propat

 Case.

           This motion in limine was WITHDRAWN. (Id. at 160:22–161:14).

           RPost’s MIL No. 7: Denigrating RPost’s Efforts to Enforce Its Patent Rights or That Refer

 to RPost or RPost’s Business Model in Pejorative or Derogatory Terms.

           This motion in limine was GRANTED to the extent described by the Court. (Dkt. No. 934

 at 184:3–185:13). Defendants may offer a non-argumentative, factual recitation of RPost’s

 business model and business practices. Defendants may not use the term “NPE” or “non-practicing

 entity,” or any other terms that may be pejorative. (See id. at 184:12–13).

           RPost’s MIL No. 10: Referring to RPost-Zix Agreement as an “Executed” Agreement or

 License.

           This motion in limine was WITHDRAWN. (Id. at 160:7–18).

           RPost’s MIL No. 11: Collateral Attack on Court’s Claim Construction.

           This motion in limine was WITHDRAWN. (See Dkt. No. 931; Dkt. No. 934 at 159:14–

 160:6).

           RPost’s MIL No. 17: Non-infringing Alternatives.

           This motion in limine was GRANTED. (See Dkt. No. 934 at 164:19–165:8).




                                                  10
Case 2:10-cv-00258-JRG Document 941 Filed 06/21/19 Page 11 of 12 PageID #: 27091



           RPost’s MIL No. 19: Referring to Incorporation in Bermuda in Derogatory or Negative

 Terms.

           This motion in limine was WITHDRAWN. (Dkt. No. 931; Dkt. No. 934 at 159:14–

 160:6).

           C.     Defendants’ Motions in Limine (Dkt. Nos. 884, 887, 888)

                  1.     Adobe

           Adobe’s MIL No. 4: To Exclude Any Expert Opinions Not Included in Expert Reports.

           This motion in limine was WITHDRAWN. (Dkt. No. 931; Dkt. No. 934 at 159:14–160:6).

           Adobe’s MIL No. 8: To Preclude Argument and Evidence Regarding Priority Earlier than

 the Filing of the Asserted Patents.

           This motion in limine was WITHDRAWN. (Dkt. No. 923; Dkt. No. 934 at 159:14–160:6).

           Adobe’s MIL No. 9: To Preclude Certain Testimony of Terrance Tomkow.

           This motion in limine was WITHDRAWN. (Dkt. No. 931; Dkt. No. 934 at 159:14–160:6).

                  2.     DocuSign

           DocuSign’s MIL No. 10: No Mention of Evidence Produced by Other Defendants.

           This motion in limine was WITHDRAWN. (Dkt. No. 934 at 162:16–20).

                  3.     RightSignature

           RightSignature’s MIL No. 3: To Exclude Any Expert Opinions Not Included in Expert

 Reports or Arguments Outside the Scope of the Disclosed Infringement Contentions.

           This motion in limine was WITHDRAWN. (Dkt. No. 931; Dkt. No. 934 at 159:14–160:6).

           RightSignature’s MIL No. 9: RPost Should Be Precluded from Offering Evidence,

 Testimony, or Argument Regarding Pre-Suit Damages.

           This motion in limine was WITHDRAWN. (Dkt. No. 931; Dkt. No. 934 at 159:14–160:6).



                                                 11
Case 2:10-cv-00258-JRG Document 941 Filed 06/21/19 Page 12 of 12 PageID #: 27092



        RightSignature’s MIL No. 11: RPost Should Be Precluded from Offering Fact Testimony

 Regarding Infringement, Validity, or Scope by Lay Witnesses.

        This motion in limine was WITHDRAWN. (Dkt. No. 923; Dkt. No. 934 at 159:14–160:6).

        The Court CARRIED all remaining disputes and ORDERED the Parties to streamline

 their disputes to the extent possible through the meet-and-confer process. (Id. at 188:3–6).

        D.      Exhibits

        The Parties represented to the Court that a significant number of exhibit disputes remain.

 The Court CARRIED all remaining disputes and ORDERED the Parties to streamline their

 disputes to the extent possible through the meet-and-confer process. (Id. at 188:3–6).


         So Ordered this
         Jun 21, 2019




                                                 12
